Case 1:20-cv-00153-TCW Document? Filed 03/06/20 Page 1of1

In the Gnited States Court of Federal Clauns

No. 20-153C

(Filed: March 6, 2020)

oe oe oi ais oie ic oko soko ic ee ok ok oie ok ook oi a eee Rak kok og ok oR ok

TATYANA EVGENIEVNA DREVALEVA,
Plaintiff,

Vv.

THE UNITED STATES,

*
*
#
*
*
*
x
*
*
Defendant. *
*

oe ok ae ae akc fe of oe ae Re ake ake ft of oft fe ok oe afc ai fe os oie aie fe aie toe ok 2 ok ok oR ok

ORDER

On February 24, 2020, this Court ordered Ms. Drevaleva to pay the filing fee
associated with this case by March 5, 2020, because Ms. Drevaleva previously filed
strikingly similar claims in other federal courts that were dismissed as frivolous, malicious,
or for failure to state a claim. Dkt. No. 5. Further, this Court informed Ms. Drevaleva that
failure to comply with the order would result in the dismissal of her complaint for failure
to prosecute under Rule 41(b) of this Court. As of this date, Ms. Drevaleva has not paid
her filing fee. Therefore, the Clerk is directed to dismiss Ms. Drevaleva’s complaint
without prejudice for failure to prosecute.

IT IS SO ORDERED. 5
Pn ©, bd.

THOMAS C. WHEELER
Judge

 

 
